Exhibit 10.85

EXECUTION VERSION

TERMINATION AGREEMENT FOR

SOLAR WAFER SUPPLY AGREEMENT

This Termination Agreement for Solar Wafer Supply Agreement (this “Termination
Agreement”) is entered into as of June 30, 2011, by and between MEMC SINGAPORE
PTE. LTD., a Singapore corporation (“MEMC Singapore”) and wholly-owned
subsidiary of MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation with its
principal place of business at 501 Pearl Drive (City of O’Fallon), St. Peters,
Missouri 63376, United States of America (“MEMC”), and SUNTECH POWER HOLDINGS
CO., LTD., a Cayman Islands company with its principal place of business at 9
Xin Hua Road, 6th Floor, New District, Wuxi, Jiangsu Province 214028, People’s
Republic of China (“Suntech”). MEMC Singapore and Suntech together shall be
referred to as the “Parties” and individually as a “Party”.

RECITALS:

WHEREAS, on July 25, 2006, MEMC and Suntech entered into that certain Solar
Wafer Supply Agreement, pursuant to which MEMC agreed to supply and Suntech
agreed to purchase certain quantities of solar wafers, pursuant to the terms of
such agreement; and

WHEREAS, on October 6, 2006, pursuant to Section 7.6 of the Solar Wafer Supply
Agreement, MEMC assigned such agreement to its wholly-owned subsidiary, MEMC
Singapore; and

WHEREAS, on February 5, 2009, MEMC Singapore and Suntech entered into that
certain Amendment Number 1 to Solar Wafer Supply Agreement (the “First
Amendment”), pursuant to which MEMC Singapore and Suntech agreed to certain
changes to the July 25, 2006 Solar Wafer Supply Agreement related to 2009 price
and volume; and

WHEREAS, on July 23, 2009, MEMC Singapore and Suntech entered into that certain
Amendment Number 2 to Solar Wafer Supply Agreement (the “Second Amendment”),
pursuant to which MEMC Singapore and Suntech agreed to certain further changes
to the July 25, 2006 Solar Wafer Supply Agreement related to 2009 price and
volume; and

WHEREAS, the Parties hereto now wish to mutually terminate the July 25, 2006
Solar Wafer Supply Agreement, as amended by the First Amendment and the Second
Amendment, as provided for herein by this Termination Agreement, as of the
Effective Date (as defined below) of this Termination Agreement:

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, MEMC
Singapore and Suntech agree as follows:

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE I

TERMINATION OF AGREEMENT

1.1 Defined Terms. Capitalized terms used in this Termination Agreement and not
otherwise defined herein shall have the meanings set forth in the Agreement, as
such terms may have been amended by the First Amendment or the Second Amendment.

(a) “Agreement” shall mean the Solar Wafer Supply Agreement dating from July 25,
2006, as amended by the First Amendment on February 5, 2009, including all
Attachments and Exhibits thereto, and as amended by the Second Amendment on
July 23, 2009, including all Attachments and Exhibits thereto.

(b) “Effective Date” shall mean June 30, 2011.

(c) “Termination Agreement” shall mean this Termination Agreement, including all
Attachments and Exhibits hereto.

1.2 Termination of Agreement. The Parties hereby agree as follows for the
termination of the Agreement:

(a) Suntech shall pay MEMC Singapore the total sum of One Hundred Twenty Million
Dollars ($120,000,000), to be comprised as follows:

(i) By execution of this Termination Agreement, Suntech immediately
relinquishes, surrenders, abandons, renounces, forfeits and foregoes any and all
rights it may have related to the potential return of the Fifty Three Million
Dollars ($53,000,000) Loan/Security Deposit currently held by MEMC Singapore,
and MEMC Singapore may immediately retain the entire Loan/Security Deposit
amount, with no need for further action on either Party’s part; and

(ii) Concurrently with the execution of this Termination Agreement, Suntech
shall provide to MEMC Singapore an irrevocable letter of credit, drawn on the
New York, New York branch of the Bank of China (the “LC Bank”) in the total
amount of Sixty Seven Million Dollars ($67,000,000), with the following drawing
schedule (such irrevocable letter of credit is hereafter referred to as the
“Termination Letter of Credit”):

(A) Sixteen Million Seven Hundred Fifty Thousand Dollars ($16,750,000) on
July 1, 2011;

(B) Sixteen Million Seven Hundred Fifty Thousand Dollars ($16,750,000) on
October 1, 2011;

(C) Sixteen Million Seven Hundred Fifty Thousand Dollars ($16,750,000) on
January 1, 2012; and

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(D) Sixteen Million Seven Hundred Fifty Thousand Dollars ($16,750,000) on
April 1, 2012.

The Termination Letter of Credit shall have only one drawing condition – the
passage of time to each of the four separate drawing dates above. To draw on the
Termination Letter of Credit, MEMC Singapore will only need to present the
Termination Letter of Credit at the LC Bank, and MEMC Singapore shall not need
any further documentation or authorization from Suntech to draw upon and receive
the specified funds on each of the four separate drawing dates.

(b) In exchange for the execution of this Termination Agreement, the agreement
for the payment of the total sum described in Section 1.2(a) above and the
mutual releases in Sections 1.2(c) and 1.2(d) below, the Agreement shall be
terminated as of the date hereof and Suntech shall be relieved of and excused
from all further price and volume purchase obligations under the Agreement, and
MEMC Singapore is excused from all further delivery and/or return of
Loan/Security Deposit obligations.

(c) Except for obligations expressly created hereunder in accordance with the
limited terms and conditions set forth above, MEMC Singapore hereby releases and
discharges Suntech, and Suntech hereby releases and discharges MEMC Singapore,
and each of their affiliated companies, and each of their present and past
officers, directors, employees, agents, attorneys, representatives, hires,
successors and guarantors (“Released Parties”), from any and all claims, debts,
liabilities, demands, obligations, costs, expenses, actions and causes of action
of every nature, whether known or unknown, up to and including the date of this
Termination Agreement, which MEMC Singapore or Suntech may hold in connection
with their respective rights and obligations under the Agreement.

(d) Except for obligations expressly created hereunder in accordance with the
limited terms and conditions set forth above, Suntech hereby releases and
discharges MEMC Singapore, and MEMC Singapore hereby releases and discharges
Suntech, and each of their affiliated companies, and each of their present and
past officers, directors, employees, agents, attorneys, representatives, hires,
successors and guarantors (“Released Parties”), from any and all claims, debts,
liabilities, demands, obligations, costs, expenses, actions and causes of action
of every nature, whether known or unknown, up to and including the date of this
Termination Agreement, which Suntech or MEMC Singapore may hold in connection
with their respective rights and obligations under the Agreement.

ARTICLE II

MISCELLANEOUS

2.1 Amendment. This Termination Agreement may be amended, modified or
supplemented only in writing signed by MEMC Singapore and Suntech.

2.2 Expenses. Each Party hereto shall bear its own fees and expenses with
respect to the transactions contemplated hereby.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2.3 Notices. Any notice, request, instruction or other document to be given or
delivered hereunder by a Party hereto shall be in writing and shall be deemed to
have been delivered, (a) when received if given in Person or by courier or a
courier service, or (b) on the date of transmission if sent by facsimile
transmission (receipt confirmed) on a Business Day during the normal business
hours of the intended recipient, and if not so sent on such a day and at such a
time, on the following Business Day:

If to MEMC, addressed as follows:

MEMC Singapore Pte. Ltd.

c/o MEMC Electronic Materials, Inc.

501 Pearl Drive (City of O’Fallon)

P.O. Box 8

St. Peters, MO 63376

Attention: EVP, Solar Materials

Tele: 636-474-5000

Fax: 636-474-5162

cc: MEMC General Counsel

If to Suntech, addressed as follows:

Suntech Power Holdings Co., Ltd.

17-6 Changjiang South Road

New District, Wuxi

Jiangsu Province 214028

People’s Republic of China

Attention: Chief Executive Officer

Tele: 86 -510-8534 2206

Fax: 86-510-8534 3409

cc: General Counsel

Fax: 415-882-9923

or to such other individual or address as a Party hereto may designate for
itself by notice given as herein provided.

2.4 Waivers. The failure of a Party hereto at any time or times to require
strict performance of any provision hereof or claim damages with respect thereto
shall in no manner affect its right at a later time to enforce the same. No
waiver by a Party of any condition or of any breach of any term, covenant,
representation or warranty contained in this Termination Agreement shall be
effective unless in writing, and no waiver in any one or more instances shall be
deemed to be a further or continuing waiver of any such condition or breach in
other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2.5 Assignment. This Termination Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns; provided, however, that, except with the written consent of the other
Party, no assignment of this Termination Agreement or any rights or obligations
hereunder, by operation of Law or otherwise, may be made by either Party.

2.6 Captions. Captions of Sections or Articles of this Termination Agreement are
included for reference only, shall not be construed as part of this Termination
Agreement and shall not be used to define, limit, extend or interpret the terms
of this Termination Agreement.

2.7 Severability. If any provision of this Termination Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

2.8 Entire Understanding. This Termination Agreement sets forth the entire
agreement and understanding of the Parties hereto with respect to the
transactions contemplated hereby and supersedes any and all prior agreements,
arrangements and understandings, both written and oral, among the Parties
relating to the subject matter hereof.

2.9 Language. Each of MEMC Singapore and Suntech agree that the language used in
this Termination Agreement is the language chosen by the Parties to express
their mutual intent, and that no rule of strict construction is to be applied
against MEMC Singapore or Suntech. Each of MEMC Singapore and Suntech and their
respective counsel have reviewed and negotiated the terms of this Termination
Agreement.

2.10 Applicable Law. This Termination Agreement shall be governed by and
construed and enforced in accordance with the internal Laws of the State of New
York, without giving effect to the principles of conflicts of law thereof.

2.11 Jurisdiction for Disputes. Each Party to this Termination Agreement hereby
(a) agrees that any proceeding in connection with or relating to this
Termination Agreement or any matters contemplated hereby may be brought by
either Party in a court of competent jurisdiction located within New York City,
New York, whether a state or federal court; (b) agrees that in connection with
any such proceeding, such Party shall consent and submit to personal
jurisdiction in any such court described in clause (a) of this Section 2.11 and
to service of process upon it in accordance with the rules and statutes
governing service of process; (c) agrees to waive to the full extent permitted
by Law any objection that it may now or hereafter have to the venue of any such
proceeding in any such court or that any such proceeding was brought in an
inconvenient forum; (d) agrees to service of process in any such proceeding by
mailing of copies thereof to such Party at its address set forth in Section 2.3;
(e) agrees that any service made as provided herein shall be effective and
binding service in every respect; and (f) agrees that nothing herein shall
affect the rights of either Party to effect service of process in any other
manner permitted by Law.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2.12 Counterparts; Facsimile Signatures. This Termination Agreement may be
executed in counterparts, and when so executed each counterpart shall be deemed
to be an original, and said counterparts together shall constitute one and the
same instrument. This Termination Agreement may be executed and delivered by
facsimile and upon such delivery the facsimile signature shall be deemed to have
the same effect as if the original signature had been delivered to the other
Part(ies). The original signature copy shall be delivered to the other Part(ies)
by express overnight delivery. The failure to deliver the original signature
copy and/or the nonreceipt of the original signature copy shall have no effect
upon the binding and enforceable nature of this Termination Agreement.

[remainder of page intentionally left blank; signature page follows]

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties hereto have caused this Termination Agreement to
be executed and delivered as of the date first above written.

 

MEMC SINGAPORE PTE. LTD.     SUNTECH POWER HOLDINGS CO., LTD. By:  

/s/ Kenneth H. Hannah

    By:  

/s/ Dr. Zhengrong Shi

      Kenneth H. Hannah     Dr. Zhengrong Shi       President and Chairman    
Chief Executive Officer

SIGNATURE PAGE TO

TERMINATION AGREEMENT FOR SOLAR WAFER SUPPLY AGREEMENT